If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



ANNE MARIE HAZEN,                                                    UNPUBLISHED
                                                                     December 12, 2019
               Plaintiff-Appellant,

v                                                                    No. 345994
                                                                     Eaton Circuit Court
KEVIN ANTHONY PHILLIS,                                               Family Division
                                                                     LC No. 2011-000549-DS
               Defendant-Appellee.


Before: SWARTZLE, P.J., and MARKEY and REDFORD, JJ.

PER CURIAM.

      Plaintiff appeals as of right the trial court’s order denying her motion for revocation of
acknowledgment of paternity. We affirm.

                                            I. FACTS

        In April 2011, plaintiff signed a complaint for support that stated that defendant, Kevin
Anthony Phillis, is the father of plaintiff’s child born on November 1, 2009. On May 24, 2011,
the trial court entered a consent judgment of support containing a finding that defendant is the
father of plaintiff’s child. Plaintiff acknowledges that the parties executed an acknowledgment
of paternity that established defendant as the child’s father, although she now claims that she did
not understand what she signed.

        Over the years, the parties have disagreed about parenting time and custody of their
minor child which led to court intervention and several appeals to this Court. After
acknowledged father moved to amend parenting time on September 4, 2018, plaintiff filed on
September 18, 2018, for revocation of acknowledgment of defendant’s paternity. Plaintiff
requested that the trial court order genetic testing because she asserted that a possibility existed
that the minor child may have another biological father since she had broken up with defendant
numerous times during which she had been “with another man” who may have impregnated her.
She contended, therefore, that the acknowledgment of paternity was based on a mistake of fact.
She stated that she did not know the law and signed the paper for a birth certificate. Following a
hearing, the trial court ruled that her motion was frivolous and untimely because she failed to
bring it within the limitations period set forth in MCL 722.1437.


                                                -1-
                                  II. STANDARD OF REVIEW

         We review de novo questions of statutory interpretation. Kalin v Fleming, 322 Mich. App.
97, 100; 910 NW2d 707 (2017). “When the underlying facts are not disputed, whether a claim is
barred by a statutory limitations period is a question of law that this Court reviews de novo.”
Titan Ins Co v Farmers Ins Exch, 241 Mich. App. 258, 260; 615 NW2d 774 (2000). “We review
a trial court’s factual findings regarding a revocation of paternity action for clear error.” Kalin,
322 Mich. App. at 100. “The trial court has committed clear error when this Court is definitely
and firmly convinced that it made a mistake.” Id. (quotation marks and citation omitted).

                                         III. ANALYSIS

      Plaintiff argues that the trial court clearly erred by denying her motion for revocation of
acknowledgment of paternity. We disagree.

       Revocation of acknowledgment of paternity is governed by the Revocation of Paternity
Act (RPA), MCL 722.1431 et seq. “ ‘[I]n order to revoke an acknowledgment of parentage, an
individual must file a claim as provided under the [RPA].’ ” Rogers v Wcisel, 312 Mich. App. 79,
87; 877 NW2d 169 (2015), quoting MCL 722.1007(h) (alterations in original). Under MCL
722.1437(1), “[t]he mother, the acknowledged father, an alleged father, or a prosecuting attorney
may file an action for revocation of an acknowledgment of parentage” but “[a]n action under this
section shall be filed within 3 years after the child’s birth or within 1 year after the date the
acknowledgment of parentage was signed, whichever is later.” This Court explained in Kalin,
322 Mich. App. at 101-102, that:

       The term “shall” is mandatory. Walters v Nadell, 481 Mich. 377, 383; 751 NW2d
       431 (2008). Accordingly, MCL 722.1437 provides no basis under which a parent
       may file an action for the revocation of paternity later than three years after the
       child’s birth or later than one year after the signing of the acknowledgment of
       parentage.

              However, MCL 722.1443 provides an exception under which a party may
       request an extension of time to seek revocation of an acknowledgment of
       parentage:

                       (12) A court may extend the time for filing an action or
               motion under this act. A request for extension shall be supported
               by an affidavit signed by the person requesting the extension
               stating facts that the person satisfied all the requirements for filing
               an action or motion under this act but did not file the action or
               motion within the time allowed under this act because of 1 of the
               following:

                       (a) Mistake of fact.

                      (b) Newly discovered evidence that by due diligence could
               not have been found earlier.


                                                -2-
                      (c) Fraud.

                      (d) Misrepresentation or misconduct.

                      (e) Duress.

       Plaintiff did not file for the revocation of acknowledgment of paternity until
September 18, 2018. Because she filed nine years after the 2009 birth of the minor child and
more than one year after the parties executed the acknowledgment of paternity, plaintiff untimely
filed under MCL 722.1437(1). “Therefore, it was necessary for [plaintiff] to request an
extension of the statutory three-year deadline.” Kalin, 322 Mich. App. at 102.

       The record reflects that plaintiff did not request an extension of the statutory deadline.
Consequently, plaintiff’s motion for revocation of acknowledgment of parentage failed to
comply with the mandatory statutory limitations period prescribed by the RPA. The trial court,
therefore, properly denied plaintiff’s motion for revocation of acknowledgment of parentage.

       Affirmed.

                                                           /s/ Brock A. Swartzle
                                                           /s/ Jane E. Markey
                                                           /s/ James Robert Redford




                                               -3-